Citation Nr: 0627989	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from March 1960 to September 
1979, including service in the Republic of Vietnam.  He is 
also the recipient of the Combat Infantry Badge.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted service connection for the 
appellant's PTSD and assigned a 30 percent evaluation, 
effective from December 9, 2003, the date his request to 
reopen his service-connection claim was filed.  


FINDINGS OF FACT

1.  The appellant is currently in receipt of a 30 percent 
disability rating for service-connected PTSD.  The 
appellant's symptoms of difficulty sleeping, nightmares about 
combat, anxiety attacks, irritability, startle reaction, 
hyper vigilance, and panic attacks most closely approximate 
the criteria for a 30 percent disability rating for the 
period of his claim.  

2.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 4.130, including 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of January 2004 and 
January 2005 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The January 2004 letter was issued prior to the initial 
adjudication of this claim in June 2004, and there is 
accordingly no prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was not provided with specific notice as to the 
means by which a disability rating and effective date for any 
disability benefit award on appeal are determined.  In the 
initial rating decision granting service connection, the 
appellant was informed of both his effective date and the 
rating criteria that had been used to establish his 
disability rating.  In his July 2004 Notice of Disagreement 
(NOD), the appellant responded with a highly detailed 
argument that cited to the rating criteria in an attempt to 
persuade the RO that an increased rating was appropriate.  
This disability rating and effective date information was 
also provided to the appellant in the later October 2004 
statement of the case (SOC), which, as a substantive 
adjudication, affirmed the RO's initial decision.  The 
appellant again responded, this time stating that he had 
nothing to add to his arguments from the NOD.  The appellant 
therefore received two opportunities to respond to the rating 
criteria and to challenge his assigned effective date, and 
his written responses indicate that he was both aware of and 
understood the regulations and determinations at issue.  
Since the appellant has shown by his actions that he received 
adequate notice, the Board finds no prejudice to the 
appellant by proceeding with review, particularly in view of 
the fact that no change in his compensation or effective date 
is awarded herein.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center medical records.  VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159 (b)(4).  However, if a 
substantially complete application indicates that there is no 
reasonable possibility that VA's further assistance would 
substantiate the claim, VA will refrain from providing that 
assistance.  38 C.F.R. § 3.159 (d).  In this case, the 
appellant has been afforded two VA examinations; one in 2001 
and the other in 2004, which have also been included as part 
of the record.
The report from a private psychiatric evaluation has also 
been included and all three reports have been reviewed by the 
Board.  The appellant was also given the option for a hearing 
before the RO or a member of the Board, but declined to avail 
himself of the opportunity.  Finally, the appellant submitted 
a statement in January 2005 which stated that he had no 
further evidence to submit.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Regarding the claim for a higher initial evaluation for PTSD, 
the Board notes that when the appellant initiated his appeal 
of this issue, he was appealing the original assignment of 
disability evaluation following the award of service 
connection.  Thus, the severity of this disability is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West¸ 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54. 

Furthermore, in accordance with 38 C.F.R. §§ 4.1, 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue and has found 
nothing which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

A disability rating of 30 percent will be assigned for PTSD 
when a claimant experiences occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

A disability rating of 50 percent will be assigned for PTSD 
when a claimant experiences occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994))(hereinafter DSM-IV).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  DSM-IV at 32.

Service connection was granted for PTSD, which was rated 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, effective December 9, 2003, the date the 
appellant's claim was to reopen his original service-
connection claim was filed.  The appellant's post-service VA 
medical center treatment records have been obtained and are 
part of the appellant's file, as are the results of an 
October 2001 VA examination, a November 2003 private 
psychiatric evaluation, and a May 2004 VA examination.  The 
appellant also submitted a statement in May 2004 detailing 
his PTSD symptoms.

At the October 2001 VA examination, the appellant was 
diagnosed with depression, not otherwise specified and 
assigned a GAF score of 70, which is indicative of some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well and 
with some meaningful interpersonal relationships.  At that 
time, the examiner specifically noted that the appellant had 
been working full time for a janitorial service and that 
while the appellant experienced occasional bad dreams, had 
some intrusive thoughts, and occasionally re-experienced some 
traumatic events that took place while he was in-service, the 
appellant was not overly anxious, especially hypervigilant, 
or easily startled.  Because these symptoms did not appear to 
have significantly interfered with the appellant's work or 
social activities or cause him significant distress, the VA 
examiner opined that he did not meet the DSM-IV criteria for 
PTSD.  
In fact, the appellant was not diagnosed with PTSD until his 
private psychiatric evaluation in November 2003.  At that 
time, he reported experiencing daily intrusive thoughts, 
distressing dreams, flashbacks, distress at exposure to 
triggers which remind him of past trauma, avoidance of 
conversations about past service, anhedonia, estrangement and 
detachment from others, chronic sleep disturbance, 
irritability and anger outbursts, hypervigilance, and 
exaggerated startle response.  He also reported experiencing 
concentration and anxiety symptoms that often made it 
difficult for him to drive and depressed mood, crying spells, 
occasional panic attacks with palpitations and shaking, and 
intermittent auditory and visual hallucinations and 
illusions.  The psychiatrist assigned the appellant a GAF 
score of 35, which is indicative of some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

However, he was observed to be pleasant and cooperative and 
in normal dress.  He was soft spoken, with an anxious mood 
and restricted affect, but his thought process was linear and 
he was not observed having any hallucinations or delusions, 
nor did he have suicidal or homicidal ideations.  His 
attention was fair.  He was also noted to still be working 
for a cleaning service and married to his wife of two years.  
No difficulties at the appellant's job or with his marriage 
due to his symptoms were noted.  This is inconsistent with 
the appellant's assigned GAF score and with the 
psychiatrist's opinion that the appellant was severely 
compromised in his ability to sustain work relationships.  
Nowhere in his opinion does the psychiatrist explain the 
basis for his findings, instead appearing to base his 
conclusion solely on the appellant's self-reported symptoms.

 In his May 2004 statement, the appellant reported 
experiencing the same symptoms as he had in November 2003.  
At the VA examination in May 2004, the appellant reported 
problems sleeping, hypersensitivity, anxiety attacks, 
avoidance of crowds and congested areas, anxiety, tension, 
startle reaction, hypervigilance, and panic attacks.  He was 
observed to be neatly groomed and dressed, pleasant, 
cooperative, polite, normally behaved, and he exhibited 
spontaneous and logical speech.  He displayed no 
hallucinations, delusions, paranoia, or ideas of reference.  
He had low self-confidence and was hopeless and helpless.  
His affect was depressed, with some psychomotor retardation, 
and was very anxious, restless, and tearful.  However, the 
examiner also did a chart review of the appellant's file and 
noted particularly the appellant's five year work history 
with a janitorial services company and his ten year work 
history as a paramedic prior to that.  The appellant reported 
that he was easily able to be hired for a good job, but that 
he was unable to keep them after that point.  The VA examiner 
assigned the appellant a GAF score of 50, which is indicative 
of serious symptoms or any serious impairment in social 
occupation, or school functioning and is reflected in the 
appellant's work and social history, as well as his reported 
symptoms, a thorough review of the appellant's case file and 
previous medical history, and the examiner's written 
observations during his mental status examination (MSE) of 
the appellant.

According to the Rating Schedule, it is the actual symptoms 
experienced by the appellant that determine the percentage 
disability rating that is assigned, and it is not dependent 
on the GAF score.  Although the appellant stated that he had 
panic attacks, there is no evidence in the record detailing 
their frequency or severity.  The Board finds that the 
evidence does not show that the appellant has demonstrated 
any of the other symptoms that would support required by a 50 
percent disability rating, such as flattened affect, 
difficulty understanding complex commands, impairment of 
memory, impaired judgment and abstract thinking, or 
difficulty in establishing and maintaining effective work and 
social relationships, or medical evidence that he has 
demonstrated his current symptoms with such frequency as to 
require a higher rating, particularly in an instance where 
the lower GAF score was assigned by an examiner who did not 
review the appellant's claim file as part of the evaluation 
process and did not note any impairments that the appellant 
experienced at work or in his marriage because of his 
reported symptoms.  As such, the 30 percent disability rating 
more closely approximates the appellant's symptoms and an 
increase in his initial disability rating is therefore not 
warranted during any portion of the appeal period.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


